Exhibit 10.01
 
THIRD AMENDMENT TO LEASE
 
THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made as of the 28th day of
February, 2005, by and between JBG/TYCON 2, L.L.C., a Delaware limited liability
company (“Landlord”), as successor in interest to Washington Real Estate
Investment Trust (“Original Landlord”) and SANZ, Inc., a Colorado Corporation
(“Tenant”), as successor-in-interest to Solunet Storage, Inc. (“Original
Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, by that certain Lease dated October 29, 2002 (the “Original Lease”),
Original Landlord leased to Original Tenant, and Original Tenant leased from
Original Landlord, certain premises consisting of 2,559 square feet of rentable
area, known as Suite 800, in the building located at 8245 Boone Boulevard,
Vienna, Virginia (the “Building”), upon the terms and conditions set forth in
the Original Lease;
 
WHEREAS, by that certain First Amendment to Lease and Assignment of Lease and
Landlord’s Consent dated November 21, 2003 (the “First Amendment”), all of the
right, title and interest of Original Tenant in the Lease was assigned to
Tenant;
 
WHEREAS, by that certain Second Amendment to Lease dated as of November 25, 2003
(the “Second Amendment”), (i) Landlord and Tenant agreed to extend the Term of
the Lease and (ii) the Premises were remeasured and now are comprised of 2,578
rentable square feet, all of which were upon the terms and conditions more
particularly set forth therein;
 
WHEREAS, the Original Lease, the First Amendment and the Second Amendment are
hereinafter collectively referred to as the “Lease”;
 

--------------------------------------------------------------------------------


 
WHEREAS, all of the right, title and interest of Original Landlord in the
Building was transferred to Landlord, and all of the right, title and interest
of Original Landlord in the Lease was assigned to Landlord; and
 
WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, an additional 2,142 rentable square feet of space located on the eighth
(8th) floor of the Building, upon the terms and conditions set forth in this
Third Amendment and to revise and modify the Lease accordingly, as more
particularly set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant do hereby
agree as follows:
 
1.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Lease.
 
2.  The Term of the Lease is hereby extended for a period of 1 year and 5 months
(such period being hereinafter referred to as the “Second Extension Period”),
which Second Extension Period shall commence on November 1, 2006 (the “Second
Extension Period Commencement Date”) and which Second Extension Period and the
Term of the Lease shall expire at midnight on March 31, 2008, unless earlier
terminated pursuant to the provisions of the Lease, as modified by the
provisions of this Third Amendment, or pursuant to law.
 
3.  Section 3.1 of the Lease is hereby amended by inserting the following
language at the end thereof:
 
“Notwithstanding the above, during the Second Extension Period, Tenant covenants
and agrees to pay to Landlord Basic Annual Rent in the amounts set forth on the
following schedule (the ‘Second Extension Period Basic Annual Rent’):
 
2

--------------------------------------------------------------------------------


 
Second
Extension
Period Lease
Year
 
Second
Extension
Period Basic
Annual Rent
Per Square
Foot Per Annum
 
Second
Extension
Period Basic
Annual Rent
 
Second
Extension
Period Monthly
Basic Rent
 
1
 
$
27.71
 
$
71,436.38
 
$
5,953.03
 
2
 
$
28.54
 
$
73,576.12
 
$
6,131.34
 

 
A ‘Second Extension Period Lease Year’ shall mean that period of twelve (12)
consecutive calendar months that commences on the Second Extension Period
Commencement Date and each consecutive twelve (12) month period thereafter. The
earliest such twelve (12) month period shall be referred to as ‘Second Extension
Period Lease Year 1,’ and each of the following Second Extension Period Lease
Years shall be similarly numbered for identification purposes.”
 
4.  The Lease is hereby amended by adding thereto a new Article XL, to read as
follows:
 
“ARTICLE XL. EXPANSION SPACE
 
40.1. Term. Landlord hereby leases unto Tenant, and Tenant hereby leases from
Landlord, approximately 2,142 square feet of rentable floor area (the ‘Expansion
Space’) located on the eighth (8th) floor of the Building and known as
Suite 810, which Expansion Space is hereby agreed to be that certain space which
is shown on Exhibit A-1 attached hereto and made a part hereof, for a term (the
‘Expansion Space Term’) commencing on April 1, 2005 (the ‘Expansion Space
Commencement Date’) and continuing through and including Midnight on March 31,
2008, unless earlier terminated pursuant to the provisions of this Lease.
 
40.2. ‘As-Is’ Condition. Tenant accepts the Expansion Space in its ‘as-is’
condition as of the Expansion Space Commencement Date. Landlord agrees, at
Landlord’s sole cost and expense, to construct the improvements set forth on
Exhibit C-1 attached hereto and made a part hereof, but Landlord shall have no
obligation to make any other improvements or alterations to the Expansion Space.
Tenant acknowledges and agrees that in the event that Tenant elects to make any
Alterations to the Expansion Space or the Premises, such Alterations shall be
made in conformance with Article XII of this Lease.
 
3

--------------------------------------------------------------------------------


 
40.3. Expansion Space Basic Annual Rent. In addition to the Basic Annual Rent
for the Premises set forth in Section 3.1. hereof, commencing on the Expansion
Space Commencement Date and continuing thereafter throughout the Expansion Space
Term, Tenant covenants and agrees to pay to Landlord Basic Annual Rent for the
Expansion Space in the following amounts (the ‘Expansion Space Base Rent’):
 
Expansion
Space Lease
Year
 
Expansion
Space Basic
Annual Rent
Per Square
Foot Per Annum
 
Expansion
Space Basic
Annual Rent
 
Expansion
Space Monthly
Basic Rent
 
1
 
$
21.00
 
$
44,982.00
 
$
3,748.50
 
2
 
$
21.63
 
$
46,331.46
 
$
3,860.96
 
3
 
$
22.28
 
$
47,721.40
 
$
3,976.78
 

 
An ‘Expansion Space Lease Year’ shall mean that period of twelve (12)
consecutive calendar months that commences on the first day of the calendar
month in which the Expansion Space Commencement Date occurs and each consecutive
twelve (12) month period thereafter. The earliest such twelve (12) month period
shall be referred to as ‘Expansion Space Lease Year 1,’ and each of the
following Expansion Space Lease Years shall be similarly numbered for
identification purposes. The Expansion Space Basic Annual Rent shall be payable
at the same times and in the same manner as set forth herein for the payment of
Basic Annual Rent.
 
40.4. Additional Rent. As used in this Article XL, ‘Operating Expenses’ shall
equal the amount by which Operating Expenses incurred during each calendar year
exceed the Operating Expenses incurred during calendar year 2005 and ‘Real
Estate Taxes’ shall equal the amount by which Real Estate Taxes incurred during
each calendar year exceed the Real Estate Taxes incurred during calendar year
2005. In addition to Tenant’s proportionate share of increases in Operating
Expenses and Real Estate Taxes payable with respect to the Premises pursuant to
Sections 3.4 and 3.5 hereof, commencing on the first anniversary of the
Expansion Space Commencement Date, and for each calendar year of the Expansion
Space Term, Tenant shall pay to Landlord, as additional rent, ‘Tenant’s
proportionate share of increased Operating Expenses for the Expansion Space’ and
‘Tenant’s proportionate share of increased Real Estate Taxes for the Expansion
Space’ for the calendar year. ‘Tenant’s proportionate share of increased
Operating Expenses for the Expansion Space’ shall be that percentage of
increased Operating Expenses which is the equivalent of the number of square
feet of rentable area in the Expansion Space divided by the number of square
feet of rentable area in the Building, and ‘Tenant’s proportionate share of
increased Real Estate Taxes for the Expansion Space’ shall be that percentage of
increased Real Estate Taxes which is the equivalent of the number of square feet
of rentable area in the Expansion Space divided by the number of square feet of
rentable area in the Building; provided, however, that for the calendar year
during which the Expansion Space Term ends, Tenant’s proportionate share of
increased Operating Expenses for the Expansion Space and Tenant’s proportionate
share of increased Real Estate Taxes for the Expansion Space shall be prorated
based upon the greater of (a) the number of days during such calendar year that
this Lease is in effect, or (b) the number of days that Tenant actually occupies
the Expansion Space or any portion thereof.
 
4

--------------------------------------------------------------------------------


 
40.5. Except as otherwise herein expressly provided, the Expansion Space shall
be deemed a part of the Premises for all purposes of this Lease, such that both
Landlord and Tenant shall have such respective rights and obligations with
respect to the Expansion Space as apply to the remainder of the Premises.”
 
5.  Section 3.2 of the Lease is hereby amended by deleting therefrom the
language “payable to WRIT and delivered to Washington Real Estate Investment
Trust, P.O. Box 79555, Baltimore, Maryland 21279-0555” and by inserting in lieu
thereof the language: “payable to JBG/Tycon 2, L.L.C., at P.O. Box 601602,
Charlotte, North Carolina 28260-1602”.
 
6.  Section 30.1 of the Lease, as amended by the Second Amendment, is hereby
amended by deleting therefrom the language “Washington Real Estate Investment
Trust (‘WRIT’), 6110 Executive Boulevard, Suite 800, Rockville, Maryland 20852,
Attention: Asset Manager” and by inserting in lieu thereof the language:
“JBG/Commercial Management, L.L.C., 4445 Willard Avenue, Suite 400, Chevy Chase,
Maryland 20815 20852, Attn: Mr. Thomas A. O’Neil, with copies to: Greenstein
DeLorme & Luchs, P.C., 1620 L Street, N.W., Suite 900, Washington, D.C. 20036,
Attention: Abraham J. Greenstein, Esq.”.
 
5

--------------------------------------------------------------------------------


 
7.  Section 39.17 of the Lease (captioned “Parking”) is hereby amended by adding
the following language as a new subsection (c):
 
“(c) Commencing on the Expansion Space Commencement Date, and during the
Expansion Space Term, in addition to the parking spaces provided for in
subsection (b) hereof, Landlord shall provide Tenant with six (6) additional
parking spaces, subject to the terms and conditions of this Section 39.17.”
 
8.  Simultaneously with the execution of this Third Amendment, Tenant shall
deposit with Landlord an additional security deposit in the amount of Three
Thousand Seven Hundred Forty-Eight and 50/100 Dollars ($3,748.50), which shall
be treated as part of the Security Deposit under Article V of the Lease for all
purposes, so that the Security Deposit shall thereupon be Nine Thousand
Seventy-Nine and 75/100 Dollars ($9,079.75).
 
9.  The Lease is hereby amended by inserting therein Exhibits A-1, B-1 and C-1
attached hereto, which Exhibits A-1, B-1 and C-1 are hereby incorporated into
the Lease by reference and made a part hereof.
 
10.  If requested by Landlord at any time during the Term, Tenant shall promptly
execute a declaration in the form attached hereto as Exhibit B-1 and made a part
hereof.
 
11.  Landlord and Tenant each represents and warrants to the other that, except
as hereinafter set forth, neither of them has employed any broker in procuring
or carrying on any negotiations relating to this Third Amendment. Landlord and
Tenant shall indemnify and hold each other harmless from any loss, claim or
damage relating to the breach of the foregoing representation and warranty.
Landlord recognizes only Meany & Oliver, as broker with respect to this Third
Amendment and agrees to be responsible for the payment of any leasing
commissions owed to said broker.
 
6

--------------------------------------------------------------------------------


 
12.  Except as expressly modified by this Third Amendment, all terms and
provisions of the Lease shall remain in full force and effect.
 
13.  Landlord and Tenant represent and warrant to each other that the person
signing this Third Amendment on its behalf has the requisite authority and power
to execute this Third Amendment and to thereby bind the party on whose behalf it
is being signed.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment to
Lease as of the day and year first hereinabove written.
 
WITNESS:
LANDLORD:
     
JBG/TYCON 2, L.L.C., a Delaware limited liability company
   
By:  JBG/Company Manager, L.L.C., a Delaware limited liability company its
Managing Member
   
By: /s/_______________________________________
By: /s/ Brian P.
Coulter                                                                    
 
Name: Brian P.
Coulter                                                                    
 
Its: Managing
Member                                                                     
   
 
TENANT:    
WITNESS:
SANZ, INC., a Colorado corporation
   
By: /s/ Daniel B. Hemphill                    
By: /s/ Ed
Dunn                                                                    
Name: Daniel B. Hemphill                             
Name: Ed
Dunn                                                                    
Title:
Controller                                                                             
Title: Director of Contracts                                                 

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A-1
 
245 BOONE BOULEVARD - 8TH FLOOR
 
[Intentionally Omitted]
 
1

--------------------------------------------------------------------------------



EXHIBIT B-1
 
DECLARATION BY LANDLORD AND TENANT
AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION, EXPANSION SPACE COMMENCEMENT DATE, ETC.
 
THIS DECLARATION is hereby attached to a made a part of the Third Amendment to
Lease (the “Third Amendment”) dated the _____ day of __________, 2005 entered
into by and between JBG/TYCON 2, L.L.C., a Delaware limited liability company,
as Landlord, and SANZ, INC., a __________ corporation, as Tenant. All terms used
in this Declaration shall have the same meanings as they have in the Original
Lease, as modified (the “Lease”).
 
(i) Landlord and Tenant do hereby declare that possession of the Expansion Space
was accepted by Tenant on __________, 2005;
 
(ii) As of the date hereof, the Lease is in full force and effect, and Landlord
has fulfilled all of its obligations under the Lease required to be fulfilled by
Landlord on or prior to said date;
 
(iii) The expiration date of the Expansion Space Term is hereby established to
be March 31, 2008, unless the Lease or the Expansion Space Term is sooner
terminated pursuant to any provision of the Lease.
 


WITNESS:
LANDLORD:
     
JBG/TYCON 2, L.L.C., a Delaware limited liability company
     
By:  JBG/Company Manager, L.L.C., a Delaware limited liability company its
Managing Member
   
By:                                                            
By:                                                            
 
Name:                                                            
 
Its:                                                            

 
[signatures continued on following page]
 
1

--------------------------------------------------------------------------------




[signatures continued from previous page]


 
TENANT:    
ATTEST:
SANZ, INC., a Colorado corporation
   
[corporate seal]
     
By:                                                                    
By:                                                                    
Name:                                                                    
Name:                                                                    
Title:                                                                    
Title:                                                                    


 
2

--------------------------------------------------------------------------------




EXHIBIT C-1

 
8245 BOONE BOULEVARD - 8TH FLOOR
 
[“/// = Remove Partition”]
 
[Intentionally Omitted]
 

1

--------------------------------------------------------------------------------


